Citation Nr: 0507449	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased rating for residuals of cervical 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1974 to 
January 1981, from February 1982 to January 1985, and from 
January 1986 to April 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The Boston, Massachusetts RO is currently shown to have 
jurisdiction of this appeal.

When last before the Board in February 2004, the case was 
remanded for further development.

 
FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Service-connected residuals of cervical strain do not 
more nearly approximate moderate than mild impairment.  
Complaints have been noted to be out of proportion to the 
minimal physical findings.

3.  Residuals of cervical strain are not manifested by 
forward flexion of the cervical 
spine greater than 15 but not greater than 30 degrees, or 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasms or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of cervical strain have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.71a, 
Diagnostic Code 5290 (effective prior to September 26, 2003) 
and diagnostic codes 5235-5243 (effective after September 26, 
2003) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to notify the 
claimant that he should submit any pertinent evidence in his 
possession.

In the rating decisions, March 2002 statement of the case and 
supplemental statement of the case of September 2003, as well 
as in various letters, the RO notified the veteran of the 
evidence and information necessary to substantiate his claim, 
the specific information required from him to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and the 
evidence that he should submit if he did not desire VA to 
obtain the evidence on his behalf. Although VA has not 
specifically requested him to submit any pertinent evidence 
in his possession, it has informed him of the evidence that 
would be pertinent and requested him to submit such evidence 
or provide VA with the information and authorization 
necessary for the VA to obtain such evidence. The Board is 
satisfied that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Additionally, the diagnostic criteria used to evaluate spinal 
disabilities were amended effective September 23, 2002 and 
September 26, 2003. In February 2004, and the case was 
remanded for readjudication. In March 2004 and August 2004 
letters the veteran was notified of the new criteria, 
provided adequate opportunity to respond, and notified of the 
consequences of failing to report for scheduled medical 
examinations. A supplemental statement of the case was issued 
in September 2004. Therefore, the Board is satisfied that VA 
has complied with the requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In an August 2004 VA examination, the examiner deferred final 
assessment pending neurological referral and testing. The 
veteran failed to report. In a September 2004 letter, the RO 
requested that the veteran contact VA regarding the missed 
appointment, but there is no response of record, and there is 
no reason to believe that the veteran would appear if another 
attempt were made to afford him such an examination. The 
Court has held that, "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, the Board believes that the RO properly processed the 
claim following compliance with the VCAA and the Board's 
remand. VA and private treatment records identified by the 
veteran have been obtained, and he was afforded VA 
examinations. Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim. The Board is also 
unaware of any such outstanding evidence or information. 
Accordingly, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.


II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability. 

Service medical records reflect a fall, with injury to the 
neck with no fracture. Service connection was granted for 
residuals of cervical strain, and assigned a 10 percent 
rating effective from May 1, 1997, pursuant to Diagnostic 
Code 5323, for muscle disability. The veteran submitted his 
claim for an increased rating in October 2000. In a July 2001 
rating action, the RO denied an increased rating pursuant to 
diagnostic code 5290, for limitation of motion of the 
cervical spine. 

November 2000 VA examination x-rays of the cervical spine 
were normal, except for the atlanto-axial joint where 
degenerative changes were noted, and narrowing of the joint 
space anteriorly. No foraminal encroachment was noted on x-
ray.

In April 2000 VA outpatient treatment notes, the veteran 
reported fatigue because he was not sleeping due to neck and 
back problems. Massage helped the neck problems, and he took 
aspirin for the pain. 

A letter dated in August 2000 from the veteran's private 
neurologist showed complaints of intermittent pain in his 
right hand. The neurologist noted that testing was consistent 
with some injury to the median nerves at the wrist, and 
electromyography (EMG) abnormalities were suggestive of a 
more proximal problem, possibly a C-7 radiculopathy. Magnetic 
resonance imaging (MRI) of the cervical spine was recommended 
to rule out nerve root impingement at C6-7. 

On VA examination in November 2000, with C File review by the 
examiner, the veteran complained of crunching and grinding 
sensations when turning his head far to the right or left. He 
dropped objects from his right hand with increasing 
frequency. He reported numbness, weakness, and shooting pains 
down the right arm starting at the elbow and rarely extending 
from the shoulder. Examination of the neck revealed that the 
veteran was slender. Range of motion was 90 degrees of 
rotation to the right with onset of grinding at 80 degrees. 
Rotation to the left was 85 degrees, with pain at end of 
motion. Flexion was 50 degrees without pain, and extension 60 
degrees. Tilting to the right was 40 degrees, and to the left 
45 degrees, with onset of pain at the end stage of motion. 
Motor testing of the upper extremities showed no deficits on 
either side. The examiner reported normal x-rays of the 
cervical spine including obliques, except for the atlanto-
axial joint where degenerative changes were present with 
narrowing of the joint space anteriorly. 

An April 2001 addendum to the November 2000 examination 
report noted that MRI of the cervical spine was entirely 
negative, with no cervical radiculopathy. VA outpatient 
treatment notes from August 2001 to September 2001 reflect 
complaints of worsening neck pain. 

In his August 2002 VA Form 9 substantive appeal, the veteran 
asserted that a 20 percent rating was warranted for his 
cervical strain disability.

In February 2004, the Board remanded the case for further 
development to include VA examination, and VCAA compliance. 

August 2004 VA examination with claims folder review, 
revealed that the veteran was right hand dominant, and 
reported being employed. Complaints were of neck pain all the 
time, at 8 on a scale of 1-10, and maximally reaching 10, at 
the base of his skull or the upper part of the neck, and 
crunching and snapping in the painful area. Weakness was 
reportedly present when holding his head flexed for any 
length of time, and radiation of pain was from the upper neck 
into the right shoulder and right anterior arm to the level 
of the wrist. He complained of occasional headaches 
associated with the neck pain, and occasional stiffness 
usually upon awakening or at the end of the day. He wore no 
cervical collar, had not sought treatment, and took aspirin 
for the pain. He reported weakness in the right arm and hand, 
and that he frequently dropped things. The right hand felt 
numb where previous surgery was performed.

Physical examination of the neck revealed rotation 
bilaterally to 80 - 85 degrees, with onset of pain in the 
upper posterior neck and right shoulder, with crepitation 
palpable in that area. Extension was 30 degrees with onset of 
pain. Flexion was 50 degrees. Tilting bilaterally was 30 
degrees, with onset of pain at end stage of motion. Shoulders 
were in full active range of motion in flexion and abduction, 
with no weakness on abduction. Internal rotation was 90 
degrees bilaterally. The thoracic spine was of normal contour 
and range of motion. X-rays of the cervical spine were within 
normal limits. November 2000 MRI was noted as negative. 
Impression was a history of cervical strain not in evidence 
today; and antlantoaxial cervical degenerative joint disease, 
minimal.

The examiner opined that the veteran's complaints were out of 
proportion to the physical findings. The most significant 
deficit other than neck pain and popping appeared to be 
weakness of the right upper extremity with dropping of 
various objects from the right hand. It was noted that the 
question of an injury to the right median nerve at the wrist 
would be clarified by repeat nerve conduction studies. No 
cervical radiculopathy was noted, and all digits were found 
to have full and normal range of motion. The examiner opined 
that the final assessment should be delayed until the results 
of nerve conduction studies were available. 

A neurology consultation form by the VA examiner who 
conducted the August 2004 examination, issued on the same 
date, reports the veteran's history of cervical strain in 
military service, now with intermittent pain radiating from 
neck into right dominant arm to the level of palm (non-
dermatomal). November 2000 MRI is noted as negative, and 
nerve conduction studies are requested. The referral form 
contained a provisional diagnosis of rule out peripheral 
neuropathy of the right arm. The veteran failed to report for 
the consultation/testing scheduled in September 2004.

In Appellant's briefs dated in December 2003 and December 
2004, as well as various statements in the record, it is 
maintained that a higher disability evaluation is warranted 
during the relevant time period.

III.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004). 

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although 38 C.F.R. § 4.2 requires that the whole recorded 
history be reviewed to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). The Board considers all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59. The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes. Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing. In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Effective September 26, 2003 substantive changes were made to 
the schedular criteria for evaluating spine disabilities, as 
defined in 38 C.F.R. § 4.71a. See 68 Fed. Reg. 51454-51458 
(August 27, 2003). 

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies. If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
2003 (November 19, 2003). The Board notes that the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). 

The veteran's disability was originally rated as 10 percent 
under DC 5323 for moderate muscle injury. Moderate muscle 
injury requires a through and through penetrating injury to 
the muscle which is not present here. Therefore, in July 
2001, the RO more appropriately rated the disability as 
analogous to limitation of motion of the cervical spine, 
under DC 5290.  The Board agrees with this change.  Use of 
the muscle injury codes is not a good approximation to the 
disorder for which service connection is in effect.

Under the old criteria, a 10 percent evaluation is warranted 
for slight limitation of motion of the cervical spine; 20 
percent evaluation is assigned for moderate limitation of 
motion; while a 30 percent evaluation contemplates severe 
limitation of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, the VA must evaluate all of the evidence to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The revised regulations provide a general rating formula for 
diseases and injuries of the spine for Diagnostic Codes 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes; Diagnostic code 5237 is for lumbosacral or cervical 
strain.

The revised criteria provide that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine; a 40 percent 
rating for unfavorable ankylosis of the entire cervical 
spine. 

A 30 percent rating for forward flexion of the cervical spine 
to 15 degrees or less, or favorable ankylosis of the entire 
cervical spine. A 20 percent rating for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation); or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 10 percent rating is assigned for forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height. 38 C.F.R. § 4.71a (2004).

Note (1) after the criteria provides that any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, is to be evaluated 
separately, under an appropriate diagnostic code. Note (2) 
reflects that for purposes of VA compensation normal range of 
motion of the cervical spine is 0 to 45 degrees for forward 
flexion, extension, and left and right lateral flexion; and 0 
to 80 degrees for left and right lateral rotation.

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation. Also, each range of motion 
measurement should be rounded to the nearest five degrees. 

Finally, for VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine is fixed in 
flexion or extension, resulting in difficulty walking, 
restricted chewing, limited breathing, gastrointestinal 
symptoms, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation, or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment at zero 
degrees represents favorable ankylosis.

IV.  Analysis

The veteran essentially contends that residuals radiate to 
other areas such as the neck, right shoulder and hand, and 
the disability is more severe than rated. 

The Board notes that as the evidence clearly does not reflect 
that the veteran's spine is ankylosed, or a diagnosis of 
intervertebral disability syndrome, a higher schedular 
evaluation under the appropriate codes is not for application 
during the period of this appeal. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5287, 5289, 5293 (2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5238, 5240, 
and 5241, 5243, of 38 C.F.R. Part 4 (effective from September 
26, 2003). Additionally, the evidence contains no diagnosis 
of neurological abnormalities that have been attributed to 
the service-connected disability, for a separate rating.

Evaluating the disability under the former rating criteria 
for spine disabilities, the Board notes that evidence prior 
to September 26, 2003 reflects normal November 2000 x-rays of 
the cervical spine. Although degenerative changes at the 
atlantoaxial joint were noted, they have not been related to 
the service-connected disability. No limitation of motion was 
shown, although there was onset of pain at end stages of 
motion. Even conceding slight limitation of motion on pain 
warranting at least a 10 percent rating, moderate limitation 
of motion of the cervical spine is not shown. Therefore, the 
Board concludes that a rating higher than 10 percent is 
unwarranted for the period prior to September 26, 2003.

Evaluating the disability under the revised rating criteria 
from September 26, 2003, the Board notes that most recent 
August 2004 VA examination shows forward flexion of the 
cervical spine to 50 degrees and combined range of motion 
greater than 170 degrees, thereby exceeding the range 
required for a higher 20 percent rating under diagnostic code 
5237. The thoracic spine was of normal contour and range of 
motion. Thus the evidence of record is against a finding of 
greater disability warranting a higher 20 percent rating 
under DC 5237.

Additionally, the Board notes that consideration has been 
given to the veteran's assertions of increased functional 
loss due to pain and discomfort associated with the cervical 
spine disability. While the veteran is competent to provide 
subjective evidence of symptoms, he is not competent to 
provide evidence that requires medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The competent 
medical evidence does not indicate the presence of functional 
impairment to such extent that a higher evaluation is 
warranted. In other words, the Board is of the opinion that 
such functional impairment is properly reflected in the 
current 10 percent evaluation assigned. 38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca, 8 Vet. App. 202 (1996). 

Finally, the veteran has asserted that there are additional 
symptoms into the upper extremities.  This is not confirmed 
by the evidence on file.  Significantly no disc or 
neurological impairment has been shown due to the cervical 
spinal pathology.  There is, therefore, no basis to use these 
complaints for a higher rating or a separate rating.  Also 
significant is the paucity of findings and the observation 
that his symptoms are out of proportion to any physical 
findings.  It is noted that no atrophy or other symptoms of 
disuse have been described.  Given this medical evidence, the 
Board concludes that a higher rating is not in order.

Application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  

V.  Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The record reflects that the veteran is 
employed, and has not required hospitalization for this 
disability and that there are no manifestations of the 
disability that are not contemplated by the schedular 
criteria. There is no indication that the average industrial 
impairment from the disability exceeds that represented by 
the current rating. Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of cervical strain is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


